10

11

12

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
United States of America,
Case No. CR15-5288-RBL
Plaintiff,
V. MINUTE ORDER
Dale W. Klatush, III,
Defendant.

 

 

NOW, on this 6" day of December, 2019, the Court directs the Clerk to enter the
following Minute Order:

As ordered in open court, the Defendant shall be detained pending a bed date at the
Seattle Residential Reentry Center, or, in the alternative, pending the approval of US Probation
of the residence located at 203 West Oak Street, Oakville WA 98568.

Once released, all current conditions of supervision shall remain in effect.

 
   
  

4
The following Minute Order entered bY Le ae

BY THE DIRECTION OF THE HONORABLE THERESA L. FRICKE, UNI

'z, Deputy Clerk,
STATES

MAGISTRATE JUDGE.

MINUTE ORDER - |

 
